DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the outer scannable code " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (McGrath) (US2014/0097183), in view of Colimon et al (Colimon) (US20170011334).
Regarding claim 1, McGrath teaches a method for providing a container (Fig. 4) with food, the method comprising providing a container for infant formula food (Fig. 4), adding the food (infant formula), sealing (Fig. 4) the container with a gas-tight membrane seal (32), closing the container with a lid comprising a tamper-proof closure means (via 170),  McGrath DIFFERS in that it does not disclose adding an inner scannable code on the gas-tight membrane seal, so that the inner scannable code (22) is not scannable without breaking a part of the tamper-proof closure means (34), and storing (406) the inner scannable code (22) in a database (40).  Attention, however, is directed to Colimon which discloses a QR code can be printed anywhere on a product (paragraph 0031) and it can be stored in a database (paragraph 0031).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made to employ a QR code stored anywhere on the container (such as on the membrane seal), in order to have a QR code that can be used to identify the merchandise.  
Regarding claim 8, wherein the inner scannable code and/or the outer scannable code is a QR code (Colimon, paragraph 0031).
Regarding claim 9, wherein the gas-tight membrane seal (32) comprises a tear strip (130) and a pull tab (30) configured to tear the tear strip along a tear path (130) and to leave a part of the membrane seal in the container (McGrath, Figs. 1-5).
Regarding claim 10, wherein the inner scannable code is added on the side of the gas-tight membrane seal facing the content of the container (the code can be added anywhere on the seal when the reference has been modified to have a Qr code).
Regarding claim 11, wherein the inner scannable code is added on the side of the gas-tight membrane seal facing away from the content of the container (the code can be added anywhere on the seal when the reference has been modified to have a Qr code).
Regarding claim 12, wherein adding the inner scannable code comprises marking the gas-tight membrane seal with a laser marked visible code (where the code is created with a laser).
Allowable Subject Matter
Claims 2-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736